Order of business
The final draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 13 January 2011, pursuant to Rule 137 of the Rules of Procedure, has been distributed. The following amendments have been proposed.
(IT) Mr President, ladies and gentlemen, I should like to take the opportunity of the order of business to formally request that Baroness Ashton comes to the Chamber of the European Parliament to report on the actions that have been taken, or that she will take, regarding what is happening to the world's Christians. We should like her to come here with a report, so that Parliament may be informed about everything in detail.
I am sorry, Mr Salatto. We are having an official debate about that on Wednesday at 15:00.
(EL) Mr President, I should like to refer to Rule 173 on compliance with the Rules of Procedure, in order to point out that Rule 116 is being infringed, because this is the third consecutive plenary part-session of the European Parliament which has not included Question Time with the Council in the order of business, as provided for in Rule 116. Please could you explain why that is and what the reason is and ensure, in future, that you defend the right of the European Parliament and of its members to exercise parliamentary control over the Council.
We will make a decision about this very soon. It concerns the Treaty of Lisbon and the new relations between the European Parliament and the Council. We now have a bicameral parliament in the European Union. The European Parliament and the Council legislate on equal terms. Relations in the Union have changed, but I would propose that we do not continue this discussion, because this matter will be clarified in the near future. Thank you, Mr Chountis, for calling attention to this. It will be clarified very soon.
(DE) Mr President, what I find questionable is the fact that, with a view to possible future changes, a parliamentary right - namely question time - is being withdrawn without any basis whatsoever. As you said yourself, the decision has not yet been taken. That being the case, we should continue with question time until a decision has been taken, rather than pre-emptively acquiescing to a decision that has not yet been made. I will tell you quite honestly that I think it is wrong because, in matters relating to foreign policy and enlargement policy, the Council is not a second Chamber but a body that, clearly, we must subject to parliamentary scrutiny.
(Applause)
I would like to thank both of you for raising this matter. I want to assure everyone that I will raise this at the next meeting of the Conference of Presidents this Thursday. As you know, the order of business is drawn up at these meetings. We will decide how this matter will be handled in future. The Conference of Presidents is responsible for the order of business, and we will discuss the matter this Thursday. Thank you.
We proceed to the order of business.
Monday
The Group of the Greens/European Free Alliance has requested that the debate on the situation in Tunisia be wound up by the adoption of a resolution, which is something we had not been planning. So there is a proposal to adopt a resolution on the matter. I understand Mr Cohn-Bendit wants to say something about this request.
Mr President, you are aware that the events in Tunisia have got out of hand, and also we can be pleased that Mr Ben Ali has left the country. The situation in these next few weeks will therefore be very tense in Tunisia. I think that Parliament needs to draw up a short resolution to ask some very specific things of the Council and the Commission. You are aware that elections may be held six to eight weeks from now, so we do not have the time to wait until February.
The Union must act, we must act now, and our action must be based on a resolution that we should vote on on Thursday at noon. I understand that, in view of the situation, this House will be very enthusiastic about finally being able to approve a resolution on Tunisia.
Mr President, ladies and gentlemen, I do not believe that the resolution will alter the situation in Tunisia, so therefore I am against it.
Concerning debates held pursuant to Rule 122 of the Rules of Procedure, the Confederal Group of the European United Left - Nordic Green Left has made a request for the debate on 'Brazil: extradition of Cesare Battisti' to be removed from the agenda. Mr Tavares would like to move this request. Mr Tavares, you have the floor.
on behalf of the GUE/NGL Group. - Mr President, some colleagues took the initiative of putting an urgency resolution on the agenda on Brazil's refusal to extradite Cesare Battisti to Italy. I understand their motives, but as I shall demonstrate, this is not, at present, a human rights case. It is not an urgent case and it is not even a 'breach of the Rule of Law' case. Furthermore, it comes at a terrible moment when Brazil is facing the worst natural disaster in its history.
Cesare Battisti is in prison. He is awaiting the decision of the Brazilian Supreme Court and the Supreme Court is currently not in session during the southern hemisphere's summer holiday. There is no reason to believe that there will not be an independent decision. I expressed my solidarity with the families of the victims in this case, and rest assured I have no sympathy with political violence either from the right or the left, but we should use the urgencies to debate Southern Sudan, the case of Buchtar Tabuni in Indonesia, or the Palestinian man shot dead in his bed.
Is the Parliament going to allocate to President Dilma Rousseff, just after her groundbreaking election and for no sound formal reason, the kind of debate that we usually reserve for people like Mugabe? I would ask you to remove Brazil from the urgencies on the agenda.
Mr President, ladies and gentlemen, on behalf of my group and, I think, all of Parliament, I should like to really emphasise our sympathy with the people and government of Brazil for their real sorrow in relation to the floods of recent days. Hundreds of people lost their lives and we should like to make our sympathy felt.
At the same time, on behalf of the proposers and, I hope, all of Parliament, I reiterate our firm intention to debate this issue, because the request for justice has still not been heard, and because the Cesare Battisti issue needs to be further deliberated upon by the European Parliament, which must make its voice heard in the international arena.
(NL) Mr President, I would like to support the request made by Mr Tavares because this is not a matter of urgency. Mr Battisti is in prison and there is no reason to believe that he will be released any time soon. We should not, in my view, interfere in the personal matters of people who are still on trial.